Citation Nr: 1220812	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-18 567	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUES
 
1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1986 to April 1988.
 
This case comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran's lumbar degenerative disc disease has not been manifested by flexion limited to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.  
 
2.  Neither a separately ratable neurological impairment nor incapacitating episodes due to an intervertebral disc syndrome have been shown.
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 20 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2011).
 
 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  The Veterans Claims Assistance Act of 2000 
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in February and September 2008 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
II.  Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
By way of history, VA granted entitlement to service connection for a chronic lumbosacral strain in an April 1989 rating decision, and assigned a 10 percent rating effective April 15, 1988.  The Veteran filed the instant claim for increased rating in September 2006.  In October 2008, the RO recharacterized the disability as lumbosacral degenerative disc disease and awarded a 20 percent rating, effective September 26, 2006.  The Veteran appealed this decision, contending that the severity of his lumbar spine disability warrants a higher rating.
 
The Veteran's lumbosacral degenerative disc disease is rated as 20 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).
 
VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.
 
The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 
 
Under the rating schedule, lumbar forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.
 
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).   It bears repeating, however, that the general rating formula controls regardless whether the Veteran does or does not experience pain.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
The pertinent evidence of record includes an August 2006 VA outpatient treatment report which indicated that the Veteran had a history of a low back strain with flare ups.  He indicated that the pain was localized over the left low back and did not radiate.  He denied numbness or tingling.  The Veteran also denied any blunt trauma but did admit to some heavy lifting.  On examination, there was mild paraspinal tenderness.  Range of motion was slightly limited due to pain, and pain was elicited with straight leg raising.  The treating physician noted an assessment of musculoskeletal pain, and recommended that the Veteran used heat for treatment and avoid strenuous activity until the pain subsided.
 
An October 2006 VA x-ray report notes an impression of mild degenerative disc disease.
 
A March 2007 VA outpatient treatment report reflects that the Veteran indicated that he left his last job as a driver due to his back problems.
 
At a February 2008 VA examination the Veteran reported that his low back pain had worsened over the past 6 months.  He indicated that he experienced aching, throbbing, daily pain rated a 7 to 8 on a scale to 10, had difficulty with bending forward, and woke up with stiffness in the back.  His pain improved with Motrin and mild activity.  Pain increased with walking.  He denied radicular pain.  The Veteran also reported symptoms of fatigue, decreased motion, stiffness, and spasms, but denied flare-ups or weakness.  The examiner noted that this was not an examination for intervertebral disc syndrome.
 
On inspection of the spine, the examiner observed no abnormal spinal curvatures, and the Veteran's gait was normal.  There was no thoracolumbar ankylosis or objective evidence of atrophy, guarding, or weakness.  There was objective evidence of spasm, pain with motion, and tenderness on the right.  The examiner commented that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  A neurologic examination, including detailed motor, sensory, and reflex examination of the lower extremities, yielded normal findings.  Range of motion testing revealed flexion to 60 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain on motion and with repetitive motion; however, range of motion was not additionally limited after three repetitions of motion.  Lasegue's sign was negative.  A lumbar x-ray revealed lumbarization and some arthritic  changes, but was essentially normal.  
 
With respect to functional impairment, the Veteran reported that he had been employed as a driver but had been unemployed for the past few years due to his medical and back problems.  The examiner noted that the Veteran's lumbar spine disability would cause problems with decreased mobility, problems with lifting and carrying, and pain.  The examiner also indicated that the effects on occupational were increased absenteeism, while there were mild to moderate effects on activities of daily living such as exercise and recreation.   She diagnosed chronic low back pain.
 
Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 20 percent for lumbosacral degenerative disc disease have not been met at any point pertinent to the September 2006 claim for increase.
 
As noted above, under the General Rating Formula, a 40 percent rating is warranted when forward thoracolumbar flexion is not greater than 30 degrees, or where there is favorable ankylosis of the thoracolumbar spine.  Here, there is no evidence of ankylosis, and no evidence that thoracolumbar flexion is limited to less than 30 degrees,  Indeed, the February 2008 VA examination revealed flexion to 60 degrees, and there is no indication of any additional functional impairment due to fatigue, or lack of endurance which would show a limitation of motion that would warrant an increased rating.  While the appellant clearly reports pain, again, pain is specifically contemplated in the rating assigned, 38 C.F.R. § 4.71a, and the examiner did not find additional compensable functional impairment due fatigue or weakness.  
 
Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbosacral spine disability.  Such is not the case here.  The Veteran did not complain of pain radiating to the lower extremities.  While pain with straight leg raising was noted on one occasion, neurologic testing on examination was within normal limits, and radiculopathy was not clinically confirmed.  As a result, there is no evidence warranting separate, compensable ratings under this provision.
 
Although the rating criteria sets forth rating criteria for an intervertebral disc syndrome on the basis of incapacitating episodes, here, the disability has not involved an intervertebral disc syndrome at point pertinent to the current claim for increase.
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.
 
For all the foregoing reasons, there is no basis to assign a staged rating for the Veteran's lumbosacral degenerative disc disease pursuant to Hart.  The claim for a higher rating must be denied.  
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
 
 
ORDER
 
Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease is denied.
 
 
REMAND
 
As indicated above, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to his lumbosacral spine disability.
 
In Rice v. Shinseki, 22 Vet. App. 447  (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 
 
Accordingly, this case is REMANDED for the following action:
 
The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders. The appellant and his representative must then be given an opportunity to respond. Thereafter, the case should be returned to the Board if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


